By the Court,

Savage, Ch. J.
A circuit judge may with propriety insert in a case such facts transpiring on the trial of •a cause as he conceives necessary to render his charge intelligible, although not insisted on by either party. So he may state his charge in his own words, or in such terms as he chooses to adopt, without reference to the statements of the parties in the case served or amendments proposed. If the cause was submitted to the jury upon the proofs and allegations of the parties without a formal charge, but the judge had expressed his opinion in the hearing of the jury upon questions arising from time to time in the progress of the trial, he may with propriety state such opinions, although they were not embodied in a formal charge to the jury. With these intimations, let the case be referred back to the circuit judge.